Citation Nr: 1757842	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-24 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic-stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that a previous August 2008 rating decision denied entitlement to service connection for PTSD.  Since this denial of the Veteran's claim, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R. § 3.304(f).  Therefore, as reflected in the title page, the Veteran's claim will be reviewed on a de novo basis.  See Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011); Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).

Further, the Veteran is claiming service connection for an acquired psychiatric disorder to include PTSD.  During the course of this appeal, his psychiatric symptoms have also been diagnosed as adjustment disorder, personality disorder, and depression.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



REMAND

The Veteran has asserted that his psychiatric disorder is related to active duty service.  However, further development is required before this claim may be adjudicated.

The Board notes that the July 2013 VA examiner determined that the Veteran did not have a current psychiatric disorder.  Importantly, the examiner notes the Veteran's long history of psychiatric symptoms and diagnoses from his treating medical providers.  However, he has been previously diagnosed with numerous psychiatric disorders during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the question remains as to whether the Veteran has a legitimate diagnosis of an acquired psychiatric disorder.  

More importantly, since the date of the previous VA examination, the RO has received numerous medical treatment records which may indicate that the Veteran has a current psychiatric disorder related to service.  Additionally, these records were not considered by the RO in its most recent June 2014 statement of the case (SOC).

Therefore, a remand is required for a new examination, as well as for the RO to consider the new evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); See also 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all treatment records from the VA Medical Center in New Orleans, Louisiana since August 2017, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a new VA examination, with a different psychiatrist if possible, to determine the nature, extent, onset and etiology of his acquired psychiatric disorder.  The claims file must be reviewed, including the new records, and such review should be noted in the addendum opinion.  

The examiner should identify all current psychiatric disorders found on examination, including PTSD, adjustment disorder, personality disorder, and depression.  

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the examiner determines that no psychiatric disorder is diagnosed, it would be helpful if the examiner discusses the reliability of the diagnoses provided elsewhere in the record.  

3.  Following any additional indicated development, the AOJ should review the claims file and re-adjudicate the Veteran's service connection claim for a psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




